Citation Nr: 1001166	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for fungus of the feet, 
toenails, and fingernails.  

5.  Entitlement to service connection for tinnitus.  
  
6.  Entitlement to service connection for a bilateral knee 
disability.  

7.  Entitlement to service connection for rheumatoid 
arthritis.  

8.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  

9.  Entitlement to an increased rating for service-connected 
splenectomy, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1963 to November 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In November 2004, the RO denied a claim for 
service connection for hypertension, and denied a claim for 
an increased rating for service-connected splenectomy, 
evaluated as 30 percent disabling.  In April 2007, the RO 
determined that new and material evidence had not been 
presented to reopen claims for service connection for 
psoriasis, and "blindness, right eye," denied claims for 
service connection for "fungus, to include fungus of the 
feet, toenails, and fingernails," tinnitus, "infection in 
bilateral knees," and rheumatoid arthritis, and granted 
service connection for bilateral hearing loss, evaluated as 
noncompensable.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In April 2008, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  See also June 2008 statement (requesting a 
videoconference hearing).  However, in a statement received 
by the RO in August 2008, the Veteran stated that he wished 
to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2009).  Accordingly, the Board will proceed 
without further delay.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected splenectomy is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2003, the RO 
denied the Veteran's claim for service connection for 
psoriasis, and blindness, right eye.  

2.  The evidence received since the RO's March 2003 decision 
denying the Veteran's claims for service connection for 
psoriasis, and blindness, right eye, which was not previously 
of record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The Veteran does not have tinnitus that was caused or 
aggravated by his service.  

4.  The Veteran does not have hypertension, fungus of the 
feet, toenails, and fingernails, a bilateral knee disability, 
or rheumatoid arthritis, that was caused or aggravated by his 
service, or by a service-connected disability.  

3.  The Veteran has no more than level II hearing in his 
right ear, and no more than level I hearing in his right ear.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 2003 decision denying the Veteran's claims for 
service connection for psoriasis, and blindness, right eye; 
the claims for psoriasis, and a right eye disability, are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

2.  Tinnitus was not caused or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  Hypertension, fungus of the feet, toenails, and 
fingernails, a bilateral knee disability, and rheumatoid 
arthritis, were not caused or aggravated by the Veteran's 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).   

4.  The criteria for an initial compensable disability rating 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In March 2003, the RO denied a claim for service connection 
for psoriasis, and blindness, right eye.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007).  

The Veteran filed to reopen the claims, and in April 2007, 
the RO determined that new and material evidence had not been 
received to reopen the claims.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in 
February 1990.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2009) (discussed in greater detail, infra).  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2009); see also 38 C.F.R. § 4.9 (2009); 
Beno v. Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d. "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry v. Principi, 340 F.3d 1374, 
1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated 
Medical Dictionary 1453 (29th ed. 2000)).  

The evidence of record at the time of the RO's March 2003 
rating decision included the Veteran's service treatment 
reports, which did not show any relevant treatment.  The 
Veteran's separation examination report, dated in November 
1967, showed that his eyes, ophthamoscopic examination, 
pupils, ocular motility, skin, and lymphatic system, were all 
clinically evaluated as normal, and that he had a normal 
field of vision, with distant vision noted to be 20/20 
bilaterally.  

As for the post-service medical evidence, it consisted of VA 
treatment reports dated between 1991 and 2003.  This evidence 
included VA progress notes, dated in 1991, which showed that 
the Veteran received treatment for BCC (basal cell carcinoma) 
in the neck area, and that there were notations of psoriasis 
at that time.  In 2002, the Veteran sought treatment for a 
loss of vision in his right eye, and a lesion behind his ear.  
He denied any right eye injury.  These reports noted 
psoriasis, CRAO (central retinal artery occlusion) OD (right 
eye), "early senile cataracts OU (both eyes)," and compound 
myopic astigmatism with presbyopia OU.  A VA examination 
report, dated in January 2003, showed that the Veteran 
complained of having only minimal light perception in his 
right eye, and that he gave a history that included a 1965 
(inservice) splenectomy following a motor vehicle accident 
(MVA).  The report notes that the "chief eye physician felt 
the central retinal artery occlusion was unrelated to the 
history of splenectomy."  The report contained diagnoses 
that included, "blindness in the right eye secondary to 
central retinal artery occlusion.  This is unrelated to his 
past splenectomy," and severe psoriasis.    

At the time of the RO's March 2003 decision, there was no 
evidence of treatment for either psoriasis or right eye 
symptoms during service, nor were either of these disorders 
shown upon separation from service.  There was no competent 
evidence linking either psoriasis, or a right eye disability, 
to the Veteran's service, or to a service-connected 
disability.  The RO therefore determined that the 
preponderance of the evidence was against the claims.  

Evidence received since the RO's March 2003 decision consists 
of VA and non-VA reports, dated between 2003 and 2008.  This 
evidence shows that the Veteran received additional treatment 
for his previously diagnosed right eye disorders, and for 
psoriasis.  A VA examination report, dated in October 2004, 
contains diagnoses noting psoriasis, that, "To date, he has 
had no significant secondary conditions associated with his 
splenectomy," and that, "A literature search indicated no 
relationship between hypertension, psoriasis, and 
splenectomy."  A private treatment report from J.F.D., M.D., 
dated in February 2005, shows that the Veteran gave a history 
of psoriasis for the last 20 years.  

This evidence, that was not of record at the time of the 
March 2003 RO decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of this 
evidence includes competent evidence to show that the Veteran 
has either psoriasis, or a right eye disability, that was 
caused or aggravated by his service, or by a service-
connected disability.  The claims are therefore not reopened.  

The only other pertinent evidence received since the March 
2003 denial of the claims consists of written testimony from 
the Veteran.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108.").  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


II.  Service Connection

The Veteran asserts that service connection is warranted for 
hypertension, fungus of the feet, toenails, and fingernails, 
tinnitus, a bilateral knee disability, and rheumatoid 
arthritis, with all claims except tinnitus to include as 
secondary to service-connected disability.  Specifically, the 
Veteran has argued that he has hypertension, fungus of the 
feet, toenails, and fingernails, a bilateral knee disability, 
and rheumatoid arthritis, that were caused or aggravated by 
his service-connected splenectomy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
hypertension, and arthritis, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

With regard to the claim for hypertension, this claim was 
denied by the RO in November 2004, and the Veteran has 
appealed.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to implement the Veterans Claims Court's decision in 
Allen v. Principi, 7 Vet. App. 439 (1995), which addressed 
the subject of the granting of service connection for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The new version of the regulation provides that VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of the claim under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for splenectomy, 
and bilateral hearing loss.  

The Veteran's service treatment records do not show any 
relevant treatment.  The Veteran's separation examination 
report, dated in November 1967, shows that his ears, drums, 
heart, skin, upper and lower extremities, and spine, were all 
clinically evaluated as normal, and that his blood pressure 
was 122/80.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1991 and 2008.  This 
evidence shows that in 1991, the Veteran was noted to have 
"possible hypertension."  Beginning in 2002, he was 
repeatedly counseled to lose weight.  A VA examination 
report, dated in January 2003, contains diagnoses that 
include "probably psoriactic arthritis involving his hand."  
VA progress notes, dated beginning in 2004, note a reported 
history of CAD (coronary artery disease), and MI (myocardial 
infarction); these reports also note hypertension, fungus of 
the toenails and fingernails, and mycosis.  A VA examination 
report, dated in October 2004, notes, "To date, he has had 
no significant secondary conditions associated with his 
splenectomy," and, "A literature search indicated no 
relationship between hypertension, psoriasis, and 
splenectomy."    
 
A private treatment report from J.F.D., M.D., notes, 
"rheumatic: he has joint swelling, joint pain and arthritis, 
but denies limited ROM (range of motion) or lupus."  On 
examination, there were swollen joints in the fingers and 
toes.  

A report from The Hearing Center, dated in September 2006, 
shows that the Veteran reported an inservice history of 
exposure to aircraft noise, and radio headsets.  He stated 
that he had tinnitus that began five years before.  The 
examiner stated, "Tinnitus onset was reported [about] five 
years ago which is much later than military time," and 
concluded that the Veteran's tinnitus was not related to his 
military noise exposure.  

In March 2006, the Veteran submitted photographs which he 
states are of his feet and hands, which appear to show skin 
symptoms.  He also submitted prescription labels, one of 
which indicates that it is for Etanercept, to be injected 
twice a week for arthritis.   

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports do not show that he 
received any relevant treatment, nor were any of the claimed 
conditions shown in the Veteran's separation examination 
report.  Therefore, chronic conditions are not shown during 
service.  See 38 C.F.R. § 3.303(a).  As for the post-service 
medical evidence, with regard to the claim for rheumatoid 
arthritis, the Board finds that the preponderance of the 
evidence shows that the Veteran does not have this 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  
Briefly stated, although there are indications of 
"arthritis," this claim is for rheumatoid arthritis, which 
is a distinct form of arthritis, and there does not appear to 
be any competent evidence of record to show that the Veteran 
has rheumatoid arthritis.   

With regard to the other claims, the earliest medical 
evidence of any of the claimed conditions is dated no earlier 
than 1991.  This is a period of approximately 23 years 
following separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  Furthermore, there is no competent evidence showing 
that the Veteran has any of the claimed conditions (to 
include any type of arthritis) that were caused or aggravated 
by his service, nor is there any competent evidence to show 
that the Veteran had arthritis that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, a 
January 2003 VA examination report contains diagnoses that 
include "probably psoriactic arthritis involving his hand" 
(in this decision, the Board has declined to reopen the 
Veteran's claim for service connection for psoriasis), and 
the only competent opinions of record are found in the 
October 2004 VA examination report (hypertension), and the 
September 2006 Hearing Center report (tinnitus), and these 
opinions weigh against the claims (for hypertension and 
tinnitus).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims on a 
direct basis, and that the claims must be denied.  See 
38 C.F.R. § 3.303.  

However, it appears that the Veteran's primary argument is 
that he has the claimed conditions (with the exception of 
tinnitus) as secondary to his inservice splenectomy.  
However, the Board finds that these claims must also be 
denied.  There is no competent opinion of record which 
indicates that the Veteran has any of the claimed conditions 
that are caused by, or aggravated by, a service-connected 
condition.  Here, the only competent opinion on this aspect 
of the claims is found in the October 2004 VA examination 
report, which notes that the Veteran "has had no significant 
secondary conditions associated with his splenectomy," and, 
that a literature search indicated no relationship between 
hypertension and splenectomy.
 The Board therefore finds that the preponderance of the 
evidence is against the claims that the Veteran has the 
claimed conditions (other than tinnitus) that were caused or 
aggravated by a service-connected disability, and that these 
claims must be denied on this basis.  See 38 C.F.R. § 3.310; 
Allen.    

The Board has considered several articles associated with the 
C-file.  Overall, these articles discuss the function of the 
spleen.  In summary, these articles are so general in nature, 
and so nonspecific to the appellant's case, that the Board 
affords them little probative weight.  They therefore do not 
provide a sufficient basis to find that there is a causal 
relationship between the Veteran's service and any of the 
claimed conditions.  See e.g. Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
hypertension, fungus of the feet, toenails, and fingernails, 
tinnitus, a bilateral knee disability, and rheumatoid 
arthritis, were caused or aggravated by service that ended in 
1967, or by a service-connected disability.  In this case, 
when the Veteran's service treatment records (which show no 
relevant treatment), and his post-service medical records are 
considered (which do not show any relevant treatment prior to 
1991, and which do not contain competent evidence of a nexus 
between any of the claimed conditions and the Veteran's 
service, or a serviced-connected disability), the Board finds 
that the service treatment records, and the medical evidence, 
outweigh the Veteran's contentions that he has the claimed 
conditions that are related to his service, or to a service-
connected disability.   


III.  Initial Evaluation

The Veteran asserts that he is entitled to an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In April 2007, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable, with an 
effective date for service connection of March 31, 2006.  The 
Veteran has appealed the issue of entitlement to an initial 
compensable evaluation.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.  

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations in July 
2006, and July 2007.  A private report is also of record, 
dated in September 2006.  

A VA report, dated in August 2006, indicates that the Veteran 
was issued hearing aids.  

A VA audiological examination report, dated in July 2006, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
60
65
65
LEFT
N/A
30
30
55
55

These results show an average decibel loss of 52.5 in the 
right ear and 42.5 in the left ear.  Speech recognition 
ability was 88 percent, right ear, and 88 percent, left ear.  

An audiological examination report from the Hearing Center, 
dated in September 2006, contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
60
65
75
LEFT
N/A
20
35
55
65

These results show an average decibel loss of 53.75 in the 
right ear and 43.75 in the left ear.  Speech recognition 
ability was 88 percent, right ear, and 96 percent, left ear.  
The Board notes that a duplicate audiological test, with the 
same date and test results, is also of record, in the form of 
a VA examination report.  

A VA audiological examination report, dated in July 2007, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
60
65
65
LEFT
N/A
25
35
55
60

These results show an average decibel loss of 53.75 in the 
right ear and 43.75 in the left ear.  Speech recognition 
ability was 88 percent, right ear, and 100 percent, left ear.  

In this case, applying the results of all the audiological 
examinations to Table VI yielded a Roman numeral value of II 
for the right ear, and I for the left ear.  

The Board finds that an initial compensable evaluation for 
bilateral hearing loss is not warranted.  The aforementioned 
test results all show that the Veteran's hearing in the right 
ear is consistent with no more than level II hearing, and 
that the hearing in the Veteran's left ear is consistent with 
no more than level I hearing.  See 38 C.F.R. § 4.85.  As 
such, an initial compensable rating is not warranted.  Id., 
Tables VI and VII.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  

Although the examinations do show that the Veteran clearly 
has hearing loss, the audiometric test results do not support 
entitlement to an initial compensable evaluation for 
bilateral hearing impairment.  The Board has reviewed all the 
medical records in the claims files and found that there is 
no evidence related to hearing loss that supports an initial 
compensable rating.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing 
loss on daily functioning may be required in a case where the 
issue of an extraschedular evaluation has been raised.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
However, the Veteran has not raised the issue of an 
extraschedular evaluation, nor does the evidence suggest that 
such an opinion is warranted in this case.  There is simply 
nothing in the record to suggest extraschedular is warranted.  
The evidence, overall, strongly suggests that the examination 
reports are adequate in evaluating the nature and extent of 
the Veteran's disability.  While the Board would not dispute 
the fact that the Veteran has difficulties with his hearing, 
the critical question is whether the Veteran's hearing 
impacts his ability to function in the workforce to a 
compensable degree.  Based on extensive testing of the 
Veteran's hearing, the Board can not find that the Veteran 
meets the minimum criteria for a compensable evaluation.  
Martinak does not provide the basis to obtain yet another VA 
examination in this case, an evaluation that would not 
provide a basis to grant this claim, based on the Veteran's 
own statements at hearing.  

In deciding the Veteran's claim for an initial compensable 
evaluation, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  As noted 
above, the Board does not find evidence that the Veteran's 
bilateral hearing loss evaluation should be increased for any 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of his 
bilateral hearing loss, such that an initial compensable 
rating is warranted.  

For all service connection claims, and the initial evaluation 
claim, as the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


IV.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2004 (service connection for hypertension), 
January 2007 (new and material/service connection for 
psoriasis and a right eye disability, service connection for 
fungus of the feet, toenails, and fingernails, tinnitus, a 
bilateral knee disability, and rheumatoid arthritis, and an 
initial compensable evaluation for bilateral hearing loss), 
and March 2008 (service connection for hypertension).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(new and material claims) (in January 2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claims for psoriasis, and a right eye 
disability, as the Board has determined that new and material 
evidence has not been presented, a remand for an examination 
and/or an etiological opinion is not required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  With regard 
to the claims for tinnitus, and hypertension, etiological 
opinions have been obtained.  For all of the claims, to the 
extent that examinations and/or etiological opinions have not 
been obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment.  There is no competent evidence to show 
that the Veteran has rheumatoid arthritis, and the earliest 
evidence of any of the other claimed conditions is dated in 
1991, which is at least 23 years after separation from 
service.  There is no competent evidence to show that any of 
the claimed conditions are related to the Veteran's service, 
or to a service-connected disability.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply 
stated, the Board finds that the service and post-service 
medical record provides evidence against these claims.   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 




ORDER

New and material evidence not having been submitted, the 
claims of entitlement to service connection for psoriasis, 
and a right eye disability, are not reopened.  

Service connection for hypertension, fungus of the feet, 
toenails, and fingernails, tinnitus, a bilateral knee 
disability, and rheumatoid arthritis, is denied.  

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.  


REMAND

The Veteran asserts that he is entitled to a rating in excess 
of 30 percent for service-connected splenectomy.  

Given the evidence, and as there is no need to obtain any 
additional etiological opinions, as discussed in Part II and 
Part IV of this decision, this increased rating issue is not 
considered to be "intertwined" with any of the secondary 
service connection issues in Part II.  See generally Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

In May 1994, the RO granted service connection for 
splenectomy, evaluated as 30 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c ) (west 2002 & Supp. 2007).  

In March 2004, the Veteran filed a claim for an increased 
rating.  In November 2004, the RO denied the claim.  The 
Veteran has appealed.  

As an initial matter, the RO has indicated that the Veteran's 
30 percent evaluation is "protected," see 38 C.F.R. § 
3.951(b) (2009), and that it therefore applied "old" rating 
criteria involving the spleen, as in effect prior to October 
1995.  See November 2006 statement of the case; September 
2007 and April 2008 supplemental statement of the case.  
However, the fact that an evaluation is protected does not 
mean that outdated diagnostic codes are applicable to an 
increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,421 (2000).  In any event, as service connection was 
granted for this disability in 1994, it is not protected 
under 38 C.F.R. § 3.951(b), which states that an evaluation 
must continuously be in effect for 20 years before it is 
protected.  Here, the Veteran filed his claim for an 
increased rating in March 2004.  The Board further notes that 
the RO has repeatedly indicated that it has evaluated this 
disability under DC 7706, which, as noted below, does not 
provide for the current 30 percent evaluation.  See e.g., 
April 2007 rating decision.  On Remand, the claim must be 
readjudicated under the current criteria only.  

The currently applicable law and diagnostic codes are as 
follows:

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.117, Diagnostic Code 7706 (2009), a 20 
percent maximum schedular rating is warranted for a 
splenectomy.  

Under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7707 (2009), a 
healed spleen injury is to be rated for residuals.  

Under 38 C.F.R. § 4.117, DC 7705 (2009), thrombocytopenia, 
primary, idiopathic or immune will be rated as noncompensable 
where there is a stable platelet count of 100,000 or more, 
without bleeding.  The next higher rating and the first 
compensable level provides a 30 percent rating where there is 
a stable platelet count between 70,000 and 100,000, without 
bleeding.  The next highest rating is 70 percent, which 
requires a platelet count between 20,000 and 70,000, not 
requiring treatment, without bleeding.  A 100 percent rating 
will be assigned for a platelet count of less than 20,000, 
with active bleeding, requiring treatment with medication and 
transfusions.  

In this case, the most recent VA examination report is dated 
in October 2004, and is therefore over five years old.  This 
report does not contain a finding as to the Veteran's 
platelet count, and is therefore insufficient for ratings 
purposes.  See 38 C.F.R. § 3.326(a) (2009); DC 7705.  In 
fact, the only platelet count of record during the appeal 
period is found in reports from the Highlands Regional 
Medical Center, dated in November 2007, which show that the 
Veteran received emergency treatment for symptoms that 
included abdominal pain.  These reports note a platelet count 
of 70,000, which is the dividing point between evaluations of 
30 and 70 percent under DC 7705.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the Veteran's most recent VA 
examination report is over five years old, he has not been 
afforded a VA examination that is sufficient for ratings 
purposes, and he appears to have received relevant emergency 
treatment in late 2007, after his most recent VA examination.  
These 2007 treatment reports show that his platelet count was 
on the "borderline" for the criteria for a rating in excess 
of 30 percent under DC 7705.  Under the circumstances, on 
Remand, the Veteran should be afforded another examination of 
the residuals of his splenectomy.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the current 
severity of the residuals of his 
splenectomy.  The claims files must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.  Any necessary diagnostic 
testing and evaluation should be 
performed.  All clinical manifestations 
of the Veteran's splenectomy, including 
symptoms and resulting complications, 
should be indicated, and his platelet 
count must be obtained.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


